Dick, J.
The decree mentioned in this case, was obtained by the plaintiff!, at Spring Term, 1866, of the Court of Equity for Chatham County; and it was the duty of the present defendant, as Clerk and Master of said Court, to have issued an exe*560cution as provided by law. Rev. Code,'ch. 45, see. 29 ; ch. 32,. sec. 4; ch. 20, sec. 2.
As the defendant failed in the performance of this official duty, he became liable for any injury thereby sustained by the plaintiff.
The defendant is not relieved by the ordinance of the 23rd of June, 1866, as his liability accrued before the passage of said ordinance. Badham v. Jones, 64 N. C. 655.
There is no error in the ruling of his Honor, and the judgment is affirmed.
Per Corlam. Judgment affirmed.